Citation Nr: 1716371	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  06-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine prior to May 28, 2015.

2.  Entitlement to an initial evaluation in excess of 40 percent for DJD and DDD of the lumbar spine from May 28, 2015.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was afforded a Travel Board hearing in October 2007.  A transcript of the testimony offered at the hearing has been associated with the record.  

In November 2010 this matter was last before the Board, at which time it was remanded for further development.

In a December 2015 rating decision, the RO increased the evaluation of the service-connected DJD and DDD of the lumbar spine to 40 percent disabling, effective May 28, 2015.  The appeal remains pending because the maximum schedular rating was not assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the December 2015 rating decision, the RO also awarded a separate disability evaluations for right lower extremity radiculopathy of the sciatic nerve and for right lower extremity radiculopathy of the femoral nerve.  The Veteran's attorney filed a Notice of Disagreement (NOD) to the effective date of this award, a downstream issue.  According to the electronic Veterans Appeals Control and Locator System (VACOLS), action on this appeal is pending at the RO.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action on the notice of disagreement is pending at the RO, Manlincon is not applicable in this case.
The Veterans Law Judge that conducted the October 2007 hearing has since retired from the Board. Therefore, via a March 2017, letter, the Veteran was offered the opportunity for a new hearing.  The Veteran responded that he did not desire another hearing, and requested that the Board adjudicate the matter on the record.  Accordingly, the Board will proceed to adjudicate the present matter.  


FINDINGS OF FACT

1.  Prior to May 28, 2015, DJD and DDD of the lumbar spine did not manifest by forward flexion of the lumbar spine to 30 degrees or less, ankylosis, incapacitating episodes or other neurological manifestations, but for those of the lower extremities.

2.  From May 28, 2015, DJD and DDD of the lumbar spine did not manifest by incapacitating episodes, unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or its functional equivalent.

3.  Throughout the applicable period, neurological impairment of the left lower extremity has manifested by no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to May 28, 2015, the criteria for an evaluation in excess of 20 percent for DJD and DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  From  May 28, 2015, the criteria for an evaluation in excess of 40 percent for DJD and DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

3.  The criteria for a separate evaluation of 10 percent, but no greater, for left leg radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 5242-8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice.  The Veteran has raised no issues regarding the duty to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained the Veteran's service records, VA records, and Social Security Administration (SSA) records.  VA has assisted the veteran in obtaining evidence, afforded him physical examinations, and obtained medical opinions as to the severity of the disability on appeal.  He has been afforded the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the veteran's claims file; and the veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, overall, the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  To the extent that deficiencies were noted in prior examinations, the most recent VA examination, dated in May 2015, comprehensively addresses the severity of the present disability.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

The Board notes that the Veteran's attorney requests a retroactive medical opinion.  He asserts that there is little evidence of record to address the severity of the condition.  In Chotta v. Peake, 22 Vet. App. 80 (2008) the Court held that VA's duty to assist may include a need to obtain a "retrospective medical opinion" to ascertain past severity of disability where a rating must be assigned for a long-ago period and insufficient evidence is presented to support rating the disability over that period."  Contrarily, a review of the current record reflects  an overall adequate amount of evidence to address the severity of the disability on appeal.  There are records available for the duration of the claim, and VA has obtained volumes of medical evidence in support of the claims.  The Board does not find a need for a retrospective in a case such as this where the evidence is adequate during the pendency of the increased evaluation claim.

VA has substantially complied with the notice and assistance requirements and the veteran is not prejudiced by a decision on the claim at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with  such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted. See Fenderson v. West, 12 Vet. App. 119 (1999).  

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

Under Diagnostic Code 5237 the Veteran's disability is evaluated under the following General Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle  spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation  of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

The Veteran's claim has remained pending for quite some time.  For the period prior to May 28, 2015, he seeks entitlement an evaluation in excess of 20 percent.  For the period from May 28, 2015, he seeks an evaluation greater than 40 percent.

Of record is a March 2005 VA report of General Medical Examination.  The report documents the Veteran's history of back pain, treated with over the counter medication to that point.  The report does not contain goniometrics, but does document normal range of motion in the lumbar spine.  With respect to the left lower extremity, objective examination showed a 30 percent decrease in sensation to the left thigh.  

In April 2005, the Veteran was afforded a VA examination of the spine.  At this time, the Veteran reported pain with activities that involved bending over, as well as with prolonged standing and sitting.  He denied any intervertebral disc syndrome (IVDS), but reported that a physician had placed him on bedrest twice in the past year.  He described flare-ups 3 to 4 times per year, lasting 4 to 6 weeks, consisting of sharp, shocking, constant pain.  Flexion was to 80 degrees, without pain, and pain was noted from 80 to 90 degrees.  Extension was to 20 degrees, with pain at this point.  Right lateral flexion was to 15 degrees, with pain at this point.  Left lateral flexion was to 20 degrees, with pain noted at this point.  Right and left rotation were each to 40 degrees, with pain noted at this point.  Range of motion was not additionally limited by pain fatigue weakness or lack of endurance following repetitive use.  There were no sensory deficits.  Motor strength was 5/5 and deep tendon reflexes (DTRs) were 2+.  His gait was normal.  DJD, most severe at L5-S1, was assessed.  

A review of the Veteran's VA medical records shows that he established medical care through VA in October 2005.  He was initially prescribed physical therapy at this time.  VA records dated thereafter reflect numerous reports of treatment, including epidural steroid injections and radiofrequency ablation (RFA), with assessment of lumbar radiculitis.  See e.g. October 10, 2006, VA Pain Management Note.  No record documents any motor impairment, and the Veteran consistently denied a history of pain in the lower extremities.  

In October 2007, the Veteran testified before the Board.  At that time the Veteran offered history of epidural injections, and outlined his treatment with VA pain management.  He described increased pain in the mornings, and that he had difficulty standing and walking for prolonged periods.  He offered a history of rare burning, numbness and/or tingling in the lower extremities.  He described that his pain was located in his low back.  

In January 2008, the Board remanded the matter.  In May 2008, the Veteran was afforded a VA examination.  

VA examination in May 2008 reflects continued reports of constant back pain, described as waxing and waning.  The Veteran denied radiating pain, as well as incapacitating episodes.  He described flare-ups every 2 to 3 months, characterized by severe pain.  Examination noted that the Veteran had difficulty going from a seated to standing position, as well as difficulty standing completely erect.  Focused examination of the lumbar spine revealed that he was able to flex to 70 degrees, extend to 10 degrees, laterally flex to 15 degrees, bilaterally, and rotate to 50 degrees, bilaterally.  He end-of-range pain with each of these motions.  Range of motion was additionally limited following repetitive use, resulting in a 5 degree further reduction in flexion due to pain.  Motor function, sensory function and deep tendon reflexes were intact and appropriate.  Severe DDD was assessed.  

In a December 2008 decision, the Board denied entitlement to an evaluation in excess of 20 percent for DJD and DDD of the lumbar spine.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (CAVC), which vacated and remanded the matter via a January 2010 Order.  In November 2010, the Board again remanded the matter.

In June 2011, the Veteran was afforded another VA examination.  At the time, the Veteran reported low back pain, at a level of 7/10, aggravated by physical activity.  He described radiation of pain down the right leg to the knee, but did not mention the left lower extremity in this regard.  He offered a history of being placed on bedrest 3 to 4 times over the past year, for 7 to 10 days each time.  The Veteran described flare-ups 3 to 4 times per year, which resulted in emergency department visits.  Flexion was to 50 degrees.  Extension was to 30 degrees.  Left lateral flexion wast to 25 degrees.  Right lateral flexion was to 35 degrees.  Left rotation wast to 45 degrees.  Right rotation was to 45 degrees.  The examiner remarked that pain was exhibited at each of these points, i.e. "end of range pain."  Straight leg raise (SLR) was positive on the right, but negative on the left, for radicular pain radiating to the knee.  Sensory examination was normal.  The Veteran had a slow, somewhat antalgic, gait.  Lumbar arthritis and lumbar DDD were assessed.  

In a May 2011 statement, the Veteran offered a history of periods of time when bedrest was given.  He noted that he had no records of the events, but that he was given bedrest and work restrictions on 3 or 4 occasions from 2004-2005.  For the period 2005-2006, he was given bed rest 4 to 5 times, for up to 7 days per episode.  For the period 2006-2007 he offered a history of bed rest on at least 4 occasions.  From 2007-2010, he offered a history of missed work due to his low back.  He related that he had no prescriptions for bedrest, or any excuses for work.  

Of record is a March 2012 history and physical report from Southern Medical Group Associates.  The report documents the Veteran's reports of sharp and burning pain, with the Veteran endorsing pain and numbness in the right leg.  SLR testing was positive on the right side.  Flexion was to 60 degrees, with pain noted at that point.  Extension was to 25 degrees.  Bilateral lateral flexion was to 35 degrees.  Bilateral lumbar rotation was not tested.  

An August 2012 VA treatment not reflects continued reports of low back pain.  At this time, the Veteran reported period numbness and tingling in his legs.  Strength was symmetrical throughout, as were reflexes and sensation.  Subsequent VA records document similar complaints, as well as unquantified limitation of extension and flexion of the lumbar spine. 

In February 2014, the Veteran was afforded another VA examination.  At this time, he reported continued low back pain, as well as flare-ups 4 to 5 times per year lasting from 10 days to 2 weeks.  Flexion was to 45 degrees, with painful motion beginning at this point.  Extension was to 20 degrees, with painful motion beginning at this point.  Right lateral flexion was to 20 degrees, with painful motion beginning at this point.  Left lateral flexion was to 20 degrees, with painful motion beginning at this point.  Right lateral rotation was to 20 degrees, with painful motion beginning at this point.  Left lateral rotation was to 20 degrees, with painful motion beginning at this point.  These measurements did not change after repetitive use testing.  Muscle strength testing was 5/5 in the lower extremities.  There was no muscle atrophy.  DTRs were 2+.  Sensory examination was normal.  SLR testing was positive on the left and right.  The examiner specifically found no radiculopathy, and ruled out any other neurologic abnormalities.  The examiner remarked that there had been at least 4 weeks, but less than 6 weeks, of incapacitating episodes over the past 12 months.  However, in a March 2013 addendum, the examiner explained that bedrest had never been prescribed by a physician.  

On May 28, 2015, the Veteran was last afforded a VA examination.  At this time, the Veteran related a history of daily pain, ranging from a level of 7-8/10.  He described flare-ups 4 to 5 times per year, lasting 10 days to 2 weeks, necessitating emergency room visits.  Flexion was to 30 degrees.  Extension was to 5 degrees. Right lateral flexion was to 15 degrees.  Left lateral flexion was to 15 degrees.  Right lateral rotation was to 15 degrees.  Left lateral rotation was to 15 degrees.  Pain was noted on examination, with resultant functional loss in forward flexion, extension, right lateral flexion, left lateral, flexion, right lateral rotation, and left lateral rotation.  The Veteran was unable to perform repetitive use testing due to excruciating pain after the first repetition.  Muscle strength testing was 5/5 in the lower extremities.  There was no muscle atrophy.  DTRs were 2+.  Sensory examination was normal, except with respect to the right lower extremity, which exhibited decreased sensation.  SLR testing was positive bilaterally.  In terms of radiculopathy, objective examination showed mild intermittent pain, usually dull, in the right lower extremity, as well as mild paresthesias and/or dysesthesias.  The left lower extremity exhibited no neurological symptoms on objective examination.  There were no other neurologic abnormalities.  There was no ankylosis.  Although IVDS was assessed, the examiner found that the Veteran had not had any episodes of acute signs and symptoms due thereto that required bedrest prescribed by a physician and treatment by a physician in the past 12 months.  

Initially, the Board will address the applicability of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Here, the Veteran alleges that he has been prescribed bedrest on several occasions for his IVDS.  However, the Board's review of the claims file discloses no prescription for bed rest by a physician with treatment by a physician.  VA examiners have found no indication of bedrest prescribed by a physician.  The Board acknowledges that the Veteran may have taken to bed following exacerbations of his IVDS, however in the absence of evidence of bed rest prescribed by a physician and treatment by a physician, this formula is inapplicable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2). 

Prior to May 28, 2015, the Board finds that the weight of the evidence does not demonstrate that an initial evaluation in excess of 20 percent is warranted.  In order to substantiate a higher evaluation, the evidence must indicate forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  Here, prior to May 28, 2015, the objective evidence shows flexion limited to 45 degrees, at worst.  See February 2014 VA examination report.  No evidence dated prior to May 28, 2015, indicates ankylosis to any degree.  Moreover, the Veteran was able to perform repetitive use testing on every occasion.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  The difficulty he experiences in his daily activities is fully contemplated in the criteria for a 20 percent rating.  Accordingly, in the absence of such findings, an evaluation in excess of 20 percent is not warranted prior to May 28, 2015.  Fenderson, supra.

Likewise, the Board finds that an evaluation in excess of 40 percent is not warranted from May 28, 2015.  In order to substantiate such an evaluation, the evidence must indicate unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  Here, ankylosis has not been assessed.   Along these lines, the Board notes that although the Veteran was unable to perform repetitive use testing on May 18, 2015, the spine retained a fair degree of range of motion on objective testing.  Moreover, there are no other suggestions of the functional equivalent of ankylosis appearing anywhere in the record.  As in the prior stage, the difficulty he experiences in his daily activities is fully contemplated in the criteria for a 40 percent rating.  As difficult as his experience with his back pain is, there is no indication in the record that such difficulties are the functional equivalent of an unfavorably ankylosed spine.  See DeLuca, 8 Vet. App. 204-07.  Accordingly, an evaluation in excess of 40 percent is not warranted from May 28, 2015.  Fenderson, supra.

Lastly, the Board will address whether a separate evaluation is warranted for radiculopathy of the left lower extremity.  The Board finds that the neurological impairment of the left lower extremity warrants a separate compensable evaluation.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve. Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve. A  40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve. A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete  paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. §4.124(a).

The Board finds that the evidence supports assignment of a 10 percent evaluation, but no more, for the neurological impairment of the left lower extremity.  Here, the evidence shows a diagnosis of lumbar radiculitis as early as 2006, and VA examination in March 2005 showed a 30 percent decrease in sensation to the left thigh.  Numerous medical records document the Veteran's reports of radiating pain and numbness in the left lower extremity on occasion.  Neurological evaluation of the left lower extremity has objectively shown loss of sensation, but no motor impairment or muscle atrophy.  The Board associates findings such as these, showing only decreased sensation, with "mild" incomplete paralysis of the sciatic nerve, rather than "moderate."  The evidence does not show objective evidence of nerve impairment related to the veteran's radiculopathy such that a greater than 10
percent rating is warranted.  Fenderson, supra.

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."








	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation in excess of 20 percent for DJD and DDD of the lumbar spine prior to May 28, 2015, is denied.

Entitlement to an initial evaluation in excess of 40 percent for DJD and DDD of the lumbar spine from May 28, 2015, is denied.

Entitlement to a separate 10 percent, but no greater, rating for left leg radiculopathy is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


